DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on December 13, 2021 in which claims 1-17 are presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on December 13, 2021 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a query execution fabric. Therefore, Step 1 is satisfied for claims 1-17. Step 2A Prong One: The independent claim recites a plurality of computing machines and plurality of storage devices connected to the plurality of computing machines configured to verify a global index to locate segments of the plurality of indexed views and verify a plurality of local indexes to locate the data chunks.
These verify a global index and verify a plurality of local indexes “evaluations” are acts that can be practically performed in the human mind. Such mental evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. A computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of verify indexed view using the computer components as a tool. While this type of automation improves to locate information, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Dependent claims 2-3, recite queries steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 4-6, recite indexed views steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 7, recites local index and global index steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 8-9, recites accessing local indexes steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 10-12, recite synchronize data steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 13-17, recite queries executed on indexed view steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11/226,963 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
All limitations and elements in claim 1 of the instant application are found in claim 1 of Ben Moshe except “wherein the index information includes at least one local index per data chunk and at least one global index per the entire indexed view; processing the plurality of statements by accessing the data chunks containing values related to the plurality of statements; and responding to the input query based on the accessed data chunks” have been omitted. However, the dependent claims 2-3 includes these claimed limitations. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claim 1 to arrive at the claim 1of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 
Claims Comparison Table:

Instant application  #17/643,965
Patent # 11/226,963
Claim 1. A query execution fabric, comprising: a plurality of computing machines; and 

a plurality of storage devices communicatively connected to the plurality of computing machines using a storage communication protocol and configured to maintain a plurality of indexed views comprising index information and a plurality of data chunks, wherein the index information includes at least one local index per data chunk and at least one global index per each of the indexed views of the plurality of indexed views, and wherein each of the plurality of computing machines is configured to: 
verify a global index to locate segments of the plurality of indexed views; and 

verify a plurality of local indexes to locate the data chunks containing values related to a plurality of statements.

2. The query execution fabric of claim 1, wherein each of the plurality of computing machines is further configured to: execute queries on the plurality of the indexed views.

3. The query execution fabric of claim 3, wherein each of the plurality of computing machines is configured to: process an input query by accessing the data chunks located by the plurality of local indexes; and respond to the input query based on the accessed data chunks.

4. The query execution fabric of claim 1, wherein each of the indexed views of the plurality of indexed views is a presentation of customer data stored in a data lake.

5. The query execution fabric of claim 2, wherein each of the plurality of computing machines further comprises: a query engine configured to parse each of the queries into a plurality of statements and to process the parsed statements on the plurality of indexed views.

6. The query execution fabric of claim 1, wherein each of the indexed views of the plurality of indexed views is segmented into a plurality of ordered vertical segments, wherein the plurality of data chunks is based on intersections of the vertical segments and each column in the indexed views.

7. The query execution fabric of claim 1, wherein the index information comprises: at least one local index per data chunk; at least one meta-index per column; and and at least one global index per the indexed view.

8. The query execution fabric of claim 1, wherein the plurality of computing machines is configured to: access the plurality of local indexes associated with the plurality of data chunks of respective columns in parallel, wherein the plurality of data indexes is independent of each other.

9. The query execution fabric of claim 1, wherein each of the plurality of storage devices comprises: a plurality of non-volatile memory pages, wherein each memory page is configured to maintain at least one local index and least one data chunk.

10. The query execution fabric of claim 4, wherein the plurality of computing machines is configured to synchronize data between the plurality of indexed views and the data stored in the data lake.

11. The query execution fabric of claim 11, wherein the synchronization is performed in real-time or at near real-time.

12. The query execution fabric of claim 11, wherein the synchronization of data between the plurality of indexed views and the data stored in the data lake further comprises: detection of changes in the data stored in the data lake.

13. The query execution fabric of claim 2, wherein the queries executed on the plurality of the indexed views comprise SQL queries and commands.

14. The query execution fabric of claim 1, wherein at least one computing machine of the plurality of the computing machines is configured to orchestrate operations of the plurality of the computing machines.

15. The query execution fabric of claim 1, wherein one or more of the plurality of the computing machines is allocated based on a demand.

16. The query execution fabric of claim 1, wherein the storage communication protocol is any one of: remote direct memory access (RDMA) over converged ethernet (RoCE); internet wide area RDMA protocol (iWARP); non-volatile memory express (NVMe); NVMe over fabric (NVMeF); and NVMeF over TCP.

17. The query execution fabric of claim 1, wherein the plurality of the computing machines and the plurality of storage devices is deployed in a cloud computing environment. 


Claim 1. A method for executing queries on an indexed view, comprising: 
processing an input query directed to data maintained by the indexed view to generate a plurality of statements responsive to the input query, wherein the indexed view includes index information and a plurality of data chunks; 








verifying a global index to locate segments of the indexed view; 

verifying a plurality of local indexes to locate data chunks containing values related to the plurality of statements, 

wherein the index information includes at least one local index per data chunk and at least one global index per the entire indexed view; processing the plurality of statements by accessing the data chunks containing values related to the plurality of statements; and responding to the input query based on the accessed data chunks.

2. The method of claim 1, further comprising: verifying the plurality of local indexes in parallel.

3. The method of claim 1, further comprising: scheduling execution of the plurality of statements; and executing the plurality of statements in parallel by distributed computing machines.

4. The method of claim 1, wherein the indexed view is segmented into a series of ordered vertical segments, wherein the data chunks are based on intersection of the vertical segments and each column in the indexed view.

5. The method of claim 4, wherein the local indexes provide for indexing a plurality of data chunks of a respective column, wherein the plurality of data indexes are independent of each other.

6. The method of claim 5, wherein the index information further includes: at least one meta-index per column.

7. The method of claim 1, wherein the indexed view is managed by a managed query execution platform, wherein the managed query execution platform includes: a plurality of computing machines; a plurality of storage devices; and a communication fabric allowing the communication of the plurality of computing machines to the plurality of storage devices over a storage communication protocol, wherein the plurality of storage devices are configured to maintain the indexed view.

8. The method of claim 7, wherein the indexed view is a presentation of customer data stored in at least one data lake accessed through the managed query execution platform.

9. The method of claim 8, further comprising: synchronizing data between the indexed view and data stored in the at least one data lake.

10. The method of claim 9, wherein the synchronization is performed in real-time or at near real-time.

11. The method of claim 9, wherein synchronizing data between the indexed view and data stored in the at least one data lake further comprises: detecting changes in the data stored in the at least one data lake.

12. The managed query execution platform of claim 1, wherein the input query is any one of: an SQL query and an SQL command.

13. A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: processing an input query directed to data maintained by the indexed view to generate a plurality of statements responsive to the input query, wherein the indexed views includes index information and a plurality of data chunks; verifying a global index to locate segments of the indexed view; verifying a plurality of local indexes to locate data chunks containing values related to the plurality of statements, wherein the index information includes at least one local index per data chunk and at least one global index per the entire indexed view; processing the plurality of statements by accessing the data chunks containing values related to the plurality of statements; and responding to the input query based on the accessed data chunks.

14. A system for executing queries on an indexed view, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: process an input query directed to data maintained by the indexed view to generate a plurality of statements responsive to the input query, wherein the indexed view includes index information and a plurality of data chunks; verify a global index to locate segments of the indexed view; verify a plurality of local indexes to locate data chunks containing values related to the plurality of statements, wherein the index information includes at least one local index per data chunk and at least one global index per the entire indexed view; process the plurality of statements by accessing the data chunks containing values related to the plurality of statements; and respond to the input query based on the accessed data chunks.

15. The system of claim 14, wherein the system is further configured to: verify the plurality of local indexes in parallel.

16. The system of claim 14, wherein the system is further configured to: schedule execution of the plurality of statements; and execute the plurality of statements in parallel by distributed computing machines.

17. The system of claim 14, wherein the indexed view is segmented into a series of ordered vertical segments, wherein the data chunks are based on intersection of the vertical segments and each column in the indexed view.

18. The system of claim 17, wherein the local indexes provide for indexing a plurality of data chunks of a respective column, wherein the plurality of data indexes are independent of each other.

19. The system of claim 18, wherein the index information further includes: at least one meta-index per column.

20. The system of claim 14, wherein the indexed view is managed by a managed query execution platform, wherein the managed query execution platform includes: a plurality of computing machines; a plurality of storage devices; and a communication fabric allowing the communication of the plurality of computing machines to the plurality of storage devices over a storage communication protocol, wherein the plurality of storage devices are configured to maintain the indexed view, wherein the system is any computing machines out of the computing machines.

21. The system of claim 20, wherein the indexed view is a presentation of customer data stored in at least one data lake accessed through the managed query execution platform.

22. The system of claim 21, wherein the system is further configured to: synchronize data between the indexed view and data stored in the at least one data lake.

23. The system of claim 22, wherein the synchronization is performed in real-time or at near real-time.

24. The system of claim 22, wherein the system is further configured to: detect changes in the data stored in the at least one data lake.

25. The system of claim 14, wherein the inputs query is any one of: an SQL query and an SQL command.. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirogiannis et al. (US 20170206256 A1) in view of Raizman et al. (US 20170206256 A1).
Regarding claim 1, Tsirogiannis discloses a query execution fabric, comprising: 
a plurality of computing machines (compute cloud 112 of Fig.1, Tsirogiannis); and
a plurality of storage devices (storage cloud 124 of Fig.1, Tsirogiannis) communicatively connected to the plurality of computing machines (compute cloud 112 of Fig.1, Tsirogiannis) using a storage communication protocol (protocol 104 of Fig.1, Tsirogiannis) and configured to maintain a indexed view (¶[0231], Tsirogiannis), comprising: 
processing a query directed to data maintained by the indexed view (Fig.1A; ¶[0218], [0263],[0269] and [0413], Tsirogiannis, i.e., generating SQL-compliant schema “statements”),
verifying a global index to locate segments of the indexed view (¶[0179], [0184]-[0186], and [0227], Tsirogiannis, i.e., array index/global schema corresponding to the claimed “global index”); 
verifying a plurality of local indexes (¶[0208], [0210], Tsirogiannis) to locate data chunks containing values related to the plurality of statements (¶[0185] and [0210], Tsirogiannis, i.e., value index corresponding to the claimed “local index“ that local the values in SQL), wherein the index information includes at least one local index per data chunk and at least one global index per the entire indexed view (¶[0185], [0210] and [0360], Tsirogiannis).
Tsirogiannis, however, does not explicitly disclose maintaining a plurality of indexed views.
Raizman discloses database running that maintaining a plurality of indexed views (¶[0045]-[0046], Rainzman).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Tsirogiannis and Raizman before them to modify the managing materialized indexed view of Tsirogiannis into Raizman, as taught by Raizman. One of ordinary skill in the art would be motivated to integrate managing materialized view into Tsirogiannis, with a reasonable expectation of success, in order to optimize both performance and manageability (¶[0004], Raizman).
Regarding claim 2, Tsirogiannis/Raizman combination discloses execute queries on the plurality of the indexed views (¶[0045]-[0046], Rainzman).
Regarding claim 3, Tsirogiannis/Raizman combination discloses processing an input query by accessing the data chunks containing values related to the plurality of statements (¶[0218]-[0219]and [0413], Tsirogiannis); and respond to the input query based on the accessed data chunks (Fig.1A; ¶[0218]  and [0413], Tsirogiannis, i.e., response to input query). 
Regarding claim 4, Tsirogiannis/Raizman combination discloses wherein each of the indexed view of the plurality of indexed views is a presentation of customer data stored in at least one data lake (¶[0240], and [0251], Tsirogiannis).
Regarding claim 5, Tsirogiannis/Raizman combination discloses a query engine configured to parse each of the queries into a plurality of statements and to process the parsed statements on the plurality of indexed views (¶[0045]-[0046], Rainzman).
Regarding claim 7, Tsirogiannis/Raizman combination discloses at least one local index per data chunk; at least one meta-index per column; and at least one global index per the indexed view (¶[0034] and [0092], Tsirogiannis).
Regarding claim 8, Tsirogiannis/Raizman combination discloses access the plurality of local indexes associated with the plurality of data chunks of respective columns in parallel, wherein the plurality of data indexes is independent of each other (¶[0364] and [0370], Tsirogiannis).
Regarding claim 9, Tsirogiannis/Raizman combination discloses wherein each of the plurality of storage devices comprises: a plurality of non-volatile memory pages, wherein each memory page is configured to maintain at least one local index and least one data chunk (¶[0034] and [0092], Tsirogiannis).
Regarding claim 10, Tsirogiannis/Raizman combination discloses wherein the plurality of computing machines is configured to synchronize data between the plurality of indexed views and the data stored in the data lake (¶[0240], and [0251], Tsirogiannis).
Regarding claim 11, Tsirogiannis/Raizman combination discloses wherein the synchronization is performed in real-time or at near real-time  (¶[0079], Tsirogiannis).
Regarding claim 12, Tsirogiannis/Raizman combination discloses wherein the synchronization of data between the plurality of indexed views and the data stored in the data lake further comprises: detection of changes in the data stored in the data lake (¶[0228], Tsirogiannis).
Regarding claim 13, Tsirogiannis/Raizman combination discloses wherein the queries executed on the plurality of the indexed views comprise SQL queries and commands (¶[0269] and [0308], Tsirogiannis).
Regarding claim 14, Tsirogiannis/Raizman combination discloses wherein at least one computing machine of the plurality of the computing machines is configured to orchestrate operations of the plurality of the computing machines (¶[0269] and [0308], Tsirogiannis).
Regarding claim 15, Tsirogiannis/Raizman combination discloses wherein one or more of the plurality of the computing machines is allocated based on a demand (¶[0364] and [0370], Tsirogiannis). 
Regarding claim 16, Tsirogiannis/Raizman combination discloses wherein the storage communication protocol is any one of: remote direct memory access (RDMA) over converged ethernet (RoCE); internet wide area RDMA protocol (iWARP); non-volatile memory express (NVMe); NVMe over fabric (NVMeF); and NVMeF over TCP (¶[0364] and [0370], Tsirogiannis). 
Regarding claim 17, Tsirogiannis/Raizman combination discloses wherein the plurality of the computing machines and the plurality of storage devices is deployed in a cloud computing environment (compute cloud 112 and storage cloud 124 of Fig.1, Tsirogiannis).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirogiannis et al. (US 20170206256 A1) in view of Raizman et al. (US 20170206256 A1), as applied to claims 1-5 above, and further in view of Yates et al. (US 20080222136 A1).
Regarding claim 6, Tsirogiannis/Raizman discloses wherein the indexed view is segmented into a series of ordered vertical segments (¶[0409]-[0410], Tsirogiannis), except wherein the data chunks are based on intersection of the vertical segments and each column in the indexed view. 
Yates discloses wherein the indexed view is segmented into vertical partitions (¶[0010], Yates), wherein the data chunks are based on intersection of the vertical segments and each column in the indexed view (¶[0128] and [0133], Yates). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having the modified Tsirogiannis and Yates before them to modify the managing materialized view of Tsirogiannis into Yates, as taught by Yates. One of ordinary skill in the art would be motivated to integrate managing materialized view into the modified Tsirogiannis, with a reasonable expectation of success, in order to obtain predictable result of improving the materialize views.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruce et al. (US 20110276355 A1) disclose Method And System For Informed Decision Making To Locate A Workforce.
Pandis et al. (US 11074261 B1) disclose Format Independent Processing For Distributed Data.
Lysne et al. (US 9141676 B2) disclose Systems And Methods Of Modeling Object Networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
September 9, 2022